DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  Claims 3 and 4 recite “27 parts by mass or more and 40 parts by mass or less” which is redundant. The Examiner suggests reciting “27 parts by mass to 40 parts by mass”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/089,175 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending claims require a resist composition comprising a base material having a constitutional unit (a02-1), an acid generator, and a photodegradable base. The base material component (A) of ‘175 comprises a structural unit (a1-0) represented by General Formula (a10-1) which is the same as instantly claimed constitutional unit (a02-1). The co-pending claims recite open claim language “having” and would therefore be obvious to include additional constitutional units such as instant claimed General Formula (a01-1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikeda et al. (U.S. 2020/0174365).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Ikeda et al. teaches a resist composition in Example 14 comprising the following:

    PNG
    media_image1.png
    127
    631
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    38
    622
    media_image2.png
    Greyscale
[page 88] wherein component (A)-5 is the following:

    PNG
    media_image3.png
    387
    382
    media_image3.png
    Greyscale
[0722] which is equivalent to a base material component (A) containing resin component (A1) wherein the top right constitutional unit is equivalent to a constitutional unit (a01) represented by General Formula (a01-1) of instant claims 1 and 2 when R01 is an alkyl group having 1 carbon atom, na01 is 0, R01 is an aromatic hydrocarbon group, and Ra02 and Ra03 are hydrocarbon groups which are bonded to form a ring, and the top middle constitutional unit is equivalent to a constitutional unit (a02) represented by General Formula (a02-1) of instant claim 1 when R02 is a hydrogen atom, Yax0 is a single bond, and Wax0 is a divalent aromatic hydrocarbon group; component (B1-1) in an amount of 22.3 parts by mass (claim 1) is the following:

    PNG
    media_image4.png
    158
    399
    media_image4.png
    Greyscale
[0681] which is equivalent to an acid generator component (B) of instant claim 1, specifically a compound represented by General Formula (b0-2) of instant claims 5 and 6 when Rb02 is a polycyclic alicyclic hydrocarbon group having at least one hydroxy group as a substituent, Y1010 is a divalent linking group containing an oxygen atom, V101 is a fluorinated alkylene group, R102 is a fluorine atom, m is 1, and M’m+ is a 1-valent onium cation; component (D1-1) in an amount of 5.1 parts by mass (claim 1) is the following:

    PNG
    media_image5.png
    179
    376
    media_image5.png
    Greyscale
[0708] which is equivalent to a photodegradable base component (D1) of instant claim 1, specifically a compound represented by General Formula (d1-1) of instant claims 7 and 8 when Rd1 is a cyclic group which has a substituent, m is 1, and Mm+ is a 1-valent organic cation. The total amount of the acid generator component (B) and the photodegradable base (D1) is 27.4 parts by mass (claims 3 and 4). Ikeda et al. also teaches a method of forming a resist pattern by performing processes as described below is exemplified. First, a resist composition according to the embodiment is applied to a support using a spinner or the like, and a bake treatment (post applied bake (PAB)) is conducted under temperature conditions of 80°C to 150°C for 40 to 120 seconds and preferably 60 to 90 seconds, to form a resist film. Following selective exposure of the thus formed resist film, by exposure through a mask having a predetermined pattern formed thereon (mask pattern) using an exposure apparatus such as electron beams lithography apparatus or an EUV exposure apparatus, or by patterning via direct irradiation with electron beams without using a mask pattern, baking treatment (post exposure baking (PEB)) is conducted under temperature conditions of 80°C to 150°C for 40 to 120 seconds, and preferably 60 to 90 seconds. Next, the resist film is subjected to a developing treatment
 [0615-0618] (claims 9 and 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arai et al. (U.S. 2018/0149973) is obvious over instant claims 1-10, see examples in Tables 2 and 3, [0486], and [0582].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722  

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722